To compel respondent to x-escind its action in adopting a text book.
Petition demurred to. The circuit judge sustained the demurrer. Affirmed October 22, 1896, with costs.
The rules of the board provide that no text book shall be adopted which has not been proposed at a regular meeting at least one month previous to its adoption. In January, 1895, a member of the board gave notice that he would at some future time present said text book. It was afterwards presented and refereed to a committee who reported August 3, 1895, recommending the adoption of the book. A motion was made to lay *1649the report on. the table — yeas 6, nays 15. A motion to adopt resulted in 13 yeas and 8 nays.
Relator contended that the board was, undér the statute, compelled to adopt rules, with reference to change of text books, and that the rule referred to was violated.
It appeared, however, that one of the rules provided that any rule may be suspended by a vote of two-thirds of all the members present, and the court held that by the vote had upon the motion to lay upon the table the rule requiring the lapse of thirty •days was suspended.